Citation Nr: 0305825	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  99-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from March 1972 to April 1975.  
He is in receipt of nonservice-connected pension benefits, 
including special monthly pension based on being housebound 
due to non-service-connected residuals of oral cancer and 
lumbar spine disability.  Service connection has not 
currently been established for any disability.  

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
issued by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 1999, a statement of the 
case was issued in July 1999, and a substantive appeal was 
received in August 1999.  The veteran testified at a hearing 
at the RO in November 1999.  

In January 2001, the Board denied service connection for 
bilateral foot disability and remanded the issue of 
entitlement to service connection for lumbar spine disability 
to the RO for additional action that has been completed.  The 
veteran's case has been returned to the Board for further 
appellate consideration.  


FINDING OF FACT

Lumbar spine disability was not manifested during service or 
for many years thereafter and there is no objective evidence 
supporting a relationship between any current lumbar spine 
disability and the veteran's active service.  


CONCLUSION OF LAW

Service connection for lumbar spine disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 
3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he has lumbar spine disability 
related to his active military service for which a grant of 
service connection is warranted.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (West 2002) [codified as amended at 38 
U.S.C.A. § 5100 et seq. ].  The VCAA included an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefined the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well-grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record. See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although previous rating actions may have considered the 
claim under the old criteria, including whether it was well 
grounded, that is whether it was plausible or not, subsequent 
notification to the veteran has fully informed him of the 
criteria currently in effect and applicable to his claim.  
Specifically, he has been notified that the well-grounded 
standard is no longer in effect.  Also, the Board's Remand of 
January 2001 includes information on the applicability of the 
VCAA to this claim and instructions to the RO to fully 
implement adjudication of the claim under the VCAA.  

In this regard within days of the Board's January 2001 Remand 
the RO initiated action to obtain the records requested by 
the Board which are further discussed below.  In June 2002 
the RO adjudicated the claim for service connection for 
lumbar spine disability under the VCAA and provided the 
veteran a supplemental statement of the case reflecting the 
changes brought about by the VCAA.  The RO included 
recapitulation of all the evidence considered and all actions 
taken on the claim since the Board's Remand in January 2001, 
including the pertinent law and regulations, the decision 
made, and the reasons it was made.  In September 2002 the 
veteran was advised that his case was being returned to the 
Board, but that he still could submit evidence directly to 
the Board albeit with some restrictions which were fully set 
forth.  

In November 2002, to insure that the veteran had been fully 
apprised of all ramifications of the VCAA the Board forwarded 
a letter directly to the veteran specifically reflecting 
information regarding VA's duty to notify him about what 
evidence was necessary to support the claim, VA's duty to 
assist in developing the claim, what evidence was required to 
establish entitlement, what VA was prepared to do, what 
evidence and assistance was needed from the veteran and what 
he could do to help, and when and where to send the 
information or evidence.  He was provided a telephone number 
to call if he had any questions.  He was further informed 
that he had 30 days from the date of the letter, November 18, 
2002, to respond or a decision would be made on his appeal.  
At the time of this decision in March 2003 no response has 
been received from the veteran.  

In the aggregate, the veteran's medical records which he 
requested be obtained to support the claim have been 
associated with the claims folder to the extent they are 
available and the veteran has been afforded an examination by 
VA in December 2001 which resulted in a grant of special 
monthly pension based on being housebound, but which also 
provided information pertinent to the service connection 
claim currently on appeal.  

The veteran has testified at a hearing at the RO in November 
1999 and subsequently has declined any further hearing 
appearance.  

Neither the veteran nor his representative has indicated that 
there is additional pertinent evidence available which has 
not been associated with the claims folder and the Board is 
not aware of any at the time this decision is being made.  

By the documents provided the veteran by both the RO and the 
Board he has been clearly informed of the impact of the VCAA 
on his claim and advised on how to ensure that all pertinent 
evidence was obtained.  Also all notification and development 
action pertaining to the VCAA has been completed.  There has 
been adjudication of the claim under the VCAA and issuance of 
an appropriate supplemental statement of the case.  

In sum, the veteran has been informed of VA's duty to assist 
in obtaining evidence pertinent to his claim, what evidence 
was necessary to support the claim, what evidence the veteran 
might submit, and what VA was prepared to do to assist him in 
this regard consistent with the mandates of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided a medical examination 
that is further discussed below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  On the basis 
of review of the claims folder, there is no indication that 
the veteran has further evidence or argument to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  




Factual background

The service medical records are negative for complaints or 
findings of lumbar spine disability.  The veteran's spine was 
normal on the separation medical examination in January 1975 
and no pertinent complaints were noted in the Report of 
Medical History section of that examination report which the 
veteran completed.  Further, in April 1975, at the time of 
his service separation, the veteran indicated that there had 
been no change in his medical condition since his separation 
medical examination.  

The veteran's original claim for service connection for 
lumbar spine disability was received by the RO in February 
1998.  The veteran reported that he had received treatment 
for lower back pain/strain in April 1975 at the Army 
Hospital, Fort Carson, Colorado.  He also reported treatment 
for lower back pain at Silver Orthopedic Clinic-John Cochran 
VA Medical Center in 1996 and at Barnes-Jewish Hospital in 
January 1998.  

During a hearing at the RO in November 1999, the veteran 
testified that he was kicked in the lumbar spine during basic 
training; that he had difficulty walking thereafter; that he 
sought treatment, but no X-rays were made; and that, although 
he was repeatedly told nothing was wrong, his lumbar spine 
problems persisted.  He testified that he sought treatment 
for his lumbar spine disorder from a private physician 
approximately a year after service; that there was no chance 
of obtaining any records because they had been cleaned out; 
and that the same was true of records pertaining to treatment 
he had received from Sutter's Clinic where X-rays were made 
which resulted in him being refused a job with the railroad 
because of his lumbar spine trouble.  The veteran further 
testified that his current lumbar spine problems, including 
residuals of spinal surgery, all had their inception with the 
kick in the lumbar spine he received during basic training; 
that his lumbar spine problems during service specifically 
included pain down his legs which was an early manifestation 
of the disc problems later identified; and that after service 
he also injured his lumbar spine while moving a refrigerator 
at home and hurt his lower back when he fell off a ladder 
while helping install gutters.  

In January 2001, concerning the issue of entitlement to 
service connection for lumbar spine disability, the Board 
found that additional development of the evidence of record 
was required to comply with current law, especially the VCAA.  
The Board noted that in developing the record, the RO did 
undertake a search for private medical records relating to 
treatment of his lumbar spine disability allegedly located at 
Barnes Care and Barnes-Jewish Hospital and that both of these 
institutions reported in writing to VA that they had no 
records available.  The Board was satisfied that these 
efforts fulfilled VA's duty to assist with regard to such 
records.  However, it was the judgment of the Board that a 
further search for additional relevant military and VA 
records was in order.  The Board observed that in his 
February 1998 application for compensation and pension, the 
veteran reported that he received care for his lower lumbar 
spine in service at the Army Hospital in Ft. Carson, 
Colorado; and after service at the Silver Orthopedic Clinic-
John Cochran VA Medical Center in 1996.  Because it was not 
clear from the record that attempts to locate such records 
had been made the Board remanded the case to the RO in part 
to request that the RO contact the National Personnel Records 
Center (NPRC) and all other repositories that might possess 
the veteran's service medical records in an attempt to obtain 
and associate with the claims file a copy of any April 1975 
records relevant to treatment received for a low back 
disorder at the Army Hospital in Ft. Carson, Colorado.  Also, 
the RO was requested to obtain and associate with the claims 
file all VA medical records (not already of record) relevant 
to any lumbar spine disability, to include records from the 
Silver Orthopedic Clinic-John Cochran VA Medical Center 
documenting treatment in 1996 or at any other time.  

The RO has obtained VA clinical records from John Cochran VA 
Medical Center that reflect that when the veteran was seen on 
March 5, 1993 he complained of stiffness in the low lumbar 
spine.  On July 8, 1993, he reported that he had noted 
morning stiffness for several years.  It was also noted then 
that he had a history of a fall of 12 feet onto his lumbar 
spine 3 years prior to being seen.  There was an impression 
of degenerative joint disease.  In February 1996 there was an 
impression of spondylolisthesis with degenerative discs 
disease.  

VA medical records further reflect that when the veteran was 
seen in February 1996 he complained of lumbar spine pain with 
pain shooting down into his legs.  It was reported: 
"Uncertain when pain first started (1972)", but that the 
pain had become worse over the past 11/2 years.  In January 
1997 it was noted that the veteran had had low lumbar spine 
pain since 1992.  The diagnoses were degenerative disc 
disease/ spondylolisthesis (Grade II).  In April 1997 the 
veteran's history of lumbar spine symptoms was recorded as 
low lumbar spine pain for 5 years.  In January 1998 the 
veteran underwent lumbosacral spine surgery, including 
laminectomy and foraminotomies.  

In August 2001 the National Personnel Records Center reported 
that that the allegation of treatment at the Army Hospital, 
Fort Carson, Colorado had been investigated but that 
extensive searches had failed to locate any documents.  

The report of a VA physical examination for additional non-
service-connected pension benefits in December 2001 includes 
the information that the veteran had taught school until 1981 
when he started having lumbar spine pain.  He stated that he 
had had lumbar spine strain and was diagnosed with severe 
lumbar spine strain, and that it was not until the mid 1980's 
that there was a diagnosis of ankylosing spondylitis.  He 
noted that in 1981 he started work that permitted him to sit 
down because his lumbar spine started giving him so many 
problems.  It was reported that the veteran had seen 
chiropractors and had had physical therapy for years.  The 
diagnoses on examination in December 2001 included severe 
pain secondary to evolving ankylosing spondylitis with 
deficits secondary thereto.  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service incurrence for arthritis will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may be granted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  


Analysis

The service medical records are negative for pertinent 
complaints.  When the veteran was examined for separation 
purposes his spine was clinically normal.  Attempts to obtain 
additional records claimed by the veteran to show lumbar 
spine symptoms in 1975 and shortly thereafter have been 
fruitless.  The veteran has testified that he has knowledge 
that some of these pertinent records have been destroyed and 
are not available.  The post service medical records on file 
show various dates of inception of lumbar spine symptoms.  In 
the aggregate they do not support a conclusion supporting the 
veteran's claim that lumbar spine disability had its 
inception in service.  Other than an historical entry 
questionably noting an inception of back problems in 1972 all 
other historical references reflect the inception of 
problems, relevant incidents and an etiology many years after 
service.  In sum, post service lumbar spine injuries are 
noted both in the clinical records and conceded in hearing 
testimony by the veteran.  In addition, although current 
lumbar spine disability is demonstrated many years after 
service and currently, no clinician has attributed any 
current lumbar spine disability to the veteran's active 
service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  Again, when 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Here, the evidence does not add credence to the veteran's 
basic argument that he has lumbar spine disability of service 
origin.  Although he has made numerous statements to this 
effect including in hearing testimony, as the veteran is not 
a medical expert, he is not qualified to express an 
authoritative and probative opinion regarding the question of 
whether the symptoms he observes are sufficient to establish 
a diagnosis of a lumbar spine disorder at any particular 
time.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), the appellant's 
lay opinions, including his hearing testimony cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See also 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  

Although the veteran has been encouraged by the RO to produce 
supporting medical evidence, and has assisted fully in 
attempting to follow all leads to evidence suggested by the 
veteran, the required nexus evidence has not been submitted 
regarding lumbar spine disability and service.  In sum, the 
evidence fails to establish that it is at least as likely as 
not that the veteran has any lumbar spine disability that may 
be related to service.  To the contrary, the preponderance of 
the medical evidence of record reflects that chronic lumbar 
spine disability was not manifest during service or for years 
thereafter and that no current lumbar spine disability is 
objectively shown to be of service origin.  In these 
circumstances, especially the absence of objective medical 
evidence relating any current chronic lumbar spine disability 
to the veteran's active military service, the claim for 
service connection for lumbar spine disability must be 
denied.  

In sum, it is the judgment of the Board that there is a clear 
preponderance of the evidence relevant to the issue on appeal 
that does not produce any doubt that might be resolved in the 
veteran's favor.  Accordingly, it is the judgment of the 
Board that the veteran does not have chronic lumbar spine 
disability which may be related to his active military 
service and that as a consequence a grant of service 
connection for lumbar spine disability is not warranted.  


ORDER

Entitlement to service connection for lumbar spine disability 
is denied.  



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

